J -A15007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
 DEREE J. NORMAN,                                1    IN THE SUPERIOR COURT
                                                          OF PENNSYLVANIA
                            Appellant

                       v.

 BRIAN A. WALL JR., MCCANN & WALL,
 LLC,

                            Appellees                    No. 3546 EDA 2018

                Appeal from the Order Entered November 5, 2018
              In the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 1810-04295

BEFORE: BENDER, P.J.E., GANTMAN, P.J.E., and COLINS, J.*
MEMORANDUM BY BENDER, P.J.E.:                              FILED JULY 23, 2019
        Appellant, Deree J. Norman, appeals pro se from the trial court's
November 5, 2018 order, granting Mr. Norman's petition to proceed in forma

pauperis ("IFP"), and dismissing his complaint as frivolous pursuant to
Pa.R.C.P. 240(j)(1).1 We affirm.

        In its Pa.R.A.P. 1925(a) opinion, the trial court summarized the factual

and procedural history of this matter as follows:
        [Mr. Norman] commenced this action against [Appellees], Brian
        A. Wall[] Jr., ... and McCann & Wall, LLC[,] ... by [c]omplaint. [Mr.
        Norman] contemporaneously filed a [p]etition to [p]roceed [IFP],


* Retired Senior Judge assigned to the Superior Court.

1 As discussed further infra, Rule 240(j)(1) provides that "[i]f, simultaneous
with the commencement of an action..., a party has filed a petition for leave
to proceed [IFP], the court prior to acting upon the petition may dismiss the
action ... if it is satisfied that the action ... is frivolous." Pa.R.C.P. 240(j)(1).
J -A15007-19


      which was assigned to this court. As permitted under [Rule]
      240(j)(1), the court reviewed the IFP [p]etition and the
      [c]omplaint.
      The [c]omplaint sets forth      a   series of claims arising from
      [Appellees'] representation of [Mr. Norman].[2] It appears that
      [Mr. Norman's] allegations mainly originate from two incidents.
      First, [Mr. Norman] alleges that [Appellees] provided him
      inaccurate instructions that resulted in his insurance company
      failing to pay [his] claim.[3]
      Second, [Mr. Norman] alleges that[,] because [Attorney] Wall was
      not licensed to practice law in the jurisdiction where a lawsuit
      would require filing, "the contractual agreement authored by
      [Appellees] was intentionally unlawful." [4]     Specifically, the
      Complaint alleges, inter alia, the following:
         28.   [Attorney] Wall clearly informed [Mr. Norman] to
         provide an erroneous and[/]or invalid claim number to all
         perspective medical providers in pursuit of treatment for
         injuries [Mr. Norman] sustained during the March 20, 2016
         automobile accident.
         29. Having complied with [Attorney] Wall's instructions,
         several of [Mr. Norman's] medical expenses related to the


2 Namely, Mr. Noman's complaint advances claims against Appellees for legal
malpractice, fraud, breach of contract, harassment, and intentional infliction
of emotional distress ("IIED").

3 By way of background, Mr. Norman alleged in his complaint that he was
involved in an automobile accident in Maryland on March 20, 2016. According
to the complaint, Mr. Norman was driving a rented vehicle, when the at -fault
driver rear -ended another car and that car, in turn, rear -ended Mr. Norman's
vehicle. See Complaint, 10/31/2018, at ¶ 11(a), (c) -(e). As a result, Mr.
Norman sustained injuries. Id. at ¶ 11(b). Both drivers of the other cars
involved were New York residents. Id. at ¶ 11(d), (e).

4 In more detail, Mr. Norman averred that, in November of 2016, he learned
that Attorney Wall "was not properly licensed to litigate a [lawsuit arising
from] a personal injury that occurred in Maryland in which the at -fault driver
was a New York resident." Complaint at ¶ 17 (footnote omitted). Further,
Mr. Norman claimed that "no other attorney at [Attorney Wall's] law firm was
licensed in Maryland or New York...." Id. at ¶ 17(j).
                                      -2-
J -A15007-19


        March 20, 2016 automobile accident were denied due to the
        erroneous and[/]or invalid claim number.
        30. [Mr. Norman's] medical providers resubmitted claims to
        [his] insurance provider for services rendered[;] however[,]
        the insurance provider has refused to retroactively honor
        claims that had been originally processed and[/]or denied
        by another insurance provider under an erroneous, invalid
        or any other claim number[.]


        36. [Attorney] Wall fraudulently misrepresented his ability
        and[/]or qualifications to fully represent [Mr. Norman's]
        interest in a [matter stemming from a] personal injury that
        occurred in Maryland.
        37. [Attorney] Wall subsequently impose[d] a fraudulent
        verbal addendum to a knowingly unlawful contract (fee
        agreement), which consisted of hiring out of state counsel.
              [a]. [Attorney] Wall's attempt to add a verbal
              addendum appeared necessary because [Attorney]
              Wall was not licensed to practice law in New York or
              Maryland. (See: [Pa.R.P.C.] 1.16 which states -
              Comment: (1) A lawyer should not accept
              representation in a matter unless it can be
              performed competently, promptly, without improper
              conflict of interest and to completion. Ordinarily, a
              representation in a matter is completed when the
              agreed -upon assistance has been concluded. See
              [Pa.R.P.C.] 1.2(c).[)]
        38.      Norman] refused to stipulate to the verbal
                [Mr.
        addendum unless a renegotiation of the fee agreement was
        enacted.
        39.   [Attorney] Wall refused to renegotiate, despite
        [Attorney] Wall's inability to legally represent [Mr. Norman]
        in the personal injury matter.
     The court reviewed the [c]omplaint, in conjunction with the
     [p]etition to [p]roceed [IFP], and dismissed the action as
     frivolous. This appeal followed.




                                      -3
J -A15007-19



Trial Court Opinion ("TCO"), 1/28/2019, at 1-3 (footnote omitted; emphasis
in original).

      As mentioned by the trial court, Mr. Norman filed a timely notice of
appeal from its order granting his petition to proceed IFP but nevertheless
dismissing his complaint as frivolous under Rule 240(j)(1). The court did not
order Mr. Norman to file a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal, and he did not file one.

       Mr. Norman raises the following issues on appeal, which we set forth
verbatim, aside from substituting his name for the term Appellant:

       1. Did the Trial Court fail to fully analyze, conceptualize and or
       comprehend that Pa R.P.C. §81.4 §§1.5(e) prohibits a
      Pennsylvania Attorney and or the members of his or her Law Firm,
      from hiring, without client consent, an Attorney from another Law
       Firm to file a lawsuit on behalf of said client, more specifically
       regarding an automobile accident where the at -fault driver is a
       resident of a state other than Pennsylvania and the accident
       occurred outside of Pennsylvania?
      2. Did the Trial Court fail to fully analyze, conceptualize and or
      comprehend that the actions of Appellees' regarding
      representation of [Mr. Norman] without meeting the criteria of
      consent as described in the preceding question (Question 1) are
      violating 204 Pa R.P.C. §81.4 §§1.16 Comment (1) and the Court
      should not ignore and or shield the Appellees' from a meritorious
       complaint regarding said violation?
       3. Did the Trial Court fail to fully analyze, conceptualize and or
       comprehend that the Appellees' intended to circumvent 204 Pa
       R.P.C. 81.4 §1.5(e) by including the cost to hire an Attorney from
       another Law Firm to file suit, as an expense to [Mr. Norman]?
      4. Did the Trial Court fail to fully analyze, conceptualize and or
       comprehend that the actions of the Appellees' as described in the
       preceding questions (Question 1-3) led to a series of events that
       ultimately resulted in an actual loss to [Mr. Norman]?


                                     -4
J -A15007-19


      5. Did the Trial Court fail to fully analyze, conceptualize and or
      comprehend that Appellees' misrepresentations facilitated,
      Professional    Legal     Malpractice     (Negligence),     Fraud
      (Misrepresentation), Willful Breach of Contract (Intentional),
      Harassment (Intimidation) and Intentional Infliction of Emotional
      Distress (Outrageous Intentional Recklessness).
      6. Did the Trial Court err in its unsupported determination that
      [Mr. Norman's] acknowledgment of poverty was untrue or that the
      action he pursued was frivolous.
      7. Did the Trial Court inadvertently deny [Mr. Norman] his First
      Amendment right, for a redress of grievances?
Mr. Norman's Brief at 1-2.

      Though he raises seven issues, the crux of Mr. Norman's appeal is that

the trial court erred in determining that his complaint was frivolous under Rule

240(j)(1), for failure to state a claim upon which relief can be granted.
"Appellate review of a decision dismissing an action pursuant to [Rule] 240(j)

is limited to a determination of whether an appellant's constitutional rights
have been violated and whether the trial court abused its discretion or
committed an error of law." Bell v. Mayview State Hosp., 853 A.2d 1058,
1060 (Pa. Super. 2004) (citation omitted). Rule 240(j)(1) provides:
      (j)(1) If, simultaneous with the commencement of an action or
      proceeding or the taking of an appeal, a party has filed a petition
      for leave to proceed [IFP], the court prior to acting upon the
      petition may dismiss the action, proceeding or appeal if the
      allegation of poverty is untrue or if it is satisfied that the action,
      proceeding or appeal is frivolous.
Pa.R.C.P. 240(j)(1). The note to that rule states that "[a] frivolous action or
proceeding has been defined as one that 'lacks an arguable basis either in law

or in fact.' Id. at Note (citation and internal quotation marks omitted).
Moreover, under Rule 240(j)(1), "an action is frivolous if, on its face, it does

                                      -5
J -A15007-19



not set forth a valid cause of action." Bell, 853 A.2d at 1060 (citations and
internal quotation marks omitted).5 As we conduct our review, we keep in
mind that a pro se complaint should not be dismissed pursuant to Rule 240
"simply because it is not artfully drafted." Id. (citation omitted). At the same
time, however, we remain cognizant that "Pennsylvania is a fact -pleading
state; a complaint must not only give the defendant notice of what the
plaintiff's claim is and the grounds upon which it rests, but the complaint must

also formulate the issues by summarizing those facts essential to support the

claim." See Lerner v. Lerner, 954 A.2d 1229, 1235 (Pa. Super. 2008); see
also Pa.R.C.P. 1019(a) ("The material facts on which a cause of action or
defense is based shall be stated in a concise and summary form.").

      First,   Mr. Norman argues on appeal that the trial court erred           in

determining that he did not meet all the criteria to establish his cause of action


5 This Court has described the importance of Rule 240(j) as follows:
      The purpose of granting [IFP] status to indigent litigants is to
      enable them to access the court system without having to pay the
      costs normally associated with court proceedings. As society
      grows more litigious and economic resources become more
      scarce, it is increasingly important that both litigants and courts
      act responsibly. An individual seeking to proceed [IFP], thus
      requesting to have court costs paid for from funds provided to this
      Commonwealth by its taxpayers, has a responsibility to present a
      valid cause of action. To hold otherwise would violate Rule 240(j)
      and would display a blatant disregard for the notion of judicial
      economy. Courts should not allow a litigant seeking [IFP] status
      to use the court's time and the taxpayer's money to support a
      frivolous claim.
Conover v. Mikosky, 609 A.2d 558, 560 (Pa. Super. 1992).

                                      -6
J -A15007-19



for legal malpractice.   Problematically, his argument is devoid of discussion

and analysis of relevant authority regarding legal malpractice and its
elements. As Appellees accurately argue, Mr. Norman's brief "amounts to a
recitation of the facts set forth in his [c]omplaint, his subjective expressions
of his own dissatisfaction, and a few stray citations to irrelevant Rules of
Professional Conduct.     [T]here are no references to any relevant legal
authority concerning either his various causes of action or the [t]rial [c]ourt's

findings that the [c]omplaint failed to state a claim...." Appellees' Brief at 8.
Consequently, we deem this argument waived. See Coulter v. Ramsden,
94 A.3d 1080, 1088-89 (Pa. Super. 2014) ("The Rules of Appellate Procedure

state unequivocally that each question an appellant raises is to be supported

by discussion and analysis of pertinent authority.       ...    Appellate arguments

which fail to adhere to these rules may be considered waived, and arguments

which are not appropriately developed are waived.      ...     This Court will not act
as counsel and will not develop arguments on behalf of an appellant.")
(citations and quotation marks omitted).

      Nevertheless, even if not waived, we would agree with the trial court
that Mr. Norman failed to state a claim for legal malpractice. The elements
for a legal malpractice claim are: "1. The employment of the attorney or other

basis for duty; 2. The failure of the attorney to exercise ordinary skill and
knowledge; and 3. That such negligence was the proximate cause of damage

to the plaintiff." Heldring v. Lundy Beldecos & Milby, P.C., 151 A.3d 634,
641 (Pa. Super. 2016) (citation omitted). As Appellees discern, Mr. Norman

                                      -7-
J -A15007-19



"failed to allege any facts that, if true, would prove that Appellees did in fact
provide the wrong claim numbers; that this was the reason for the denial of
his claims; and that but for the alleged (if insufficiently pled) negligence, he
would have recovered." Appellees' Brief at 10; see also TCO at 4 ("[Mr.

Norman] fails to set forth sufficient facts to establish that [Appellees] did, in
fact, provide the wrong claim numbers and that this act was the reason the
insurance company failed to pay the claims.").           Accordingly, we would
conclude that Mr. Norman failed to set forth a cause of action for legal
malpractice.

      Second, Mr. Norman contends that the trial court wrongly determined

that he failed to state a claim for fraud.      Again, his argument lacks any
discussion or analysis of relevant authority regarding the elements of fraud.
See Coulter, supra. Thus, we also deem this issue waived.
      Notwithstanding waiver, we would conclude that Mr. Norman failed to
state a claim for fraud. "To prove fraud, a plaintiff must establish, by clear
and convincing evidence, the following six elements: (1) a representation; (2)

which is material; (3) made falsely with knowledge of its falsity or reckless
indifference to its truth; (4) with the intent to mislead another; (5) justifiable
reliance on that misrepresentation; and (6) resulting injury." Bell, 853 A.2d
at 1062 n.5 (citation omitted). We also note that "[a]verments of fraud         ...


shall be averred with particularity." Pa.R.C.P. 1019(b). Here, in his complaint,

Mr. Norman averred that Attorney Wall "fraudulently misrepresented his
ability and[/]or qualifications to fully represent [Mr. Norman's] interest in a

                                      -8-
J -A15007-19


[matter arising from] a personal injury that occurred in Maryland." Complaint

at ¶ 36. Appellees argue:
         As the [t]rial [c]ourt observed,     ...   [Mr. Norman's] [c]omplaint
         lacked any facts (let alone any pled with sufficient particularity) to
         support a claim that Appellees materially misrepresented anything
         regarding their legal representation, pointing out (for example)
         that Appellees could have petitioned for admission pro hac vice in
         the jurisdiction where the underlying case would have to be
         brought. The [t]rial [c]ourt further observed that the facts alleged
         in the [c]omplaint, even if proven, would not establish that [Mr.
         Norman] justifiably relied on any such misrepresentations to his
         detriment, causing him any harm, because he had sufficient time
         to retain other counsel to represent him while his claim was still
              In fact, [Mr. Norman's] claim was still timely when he
         ripe.2
         commenced this legal malpractice action and, indeed, was still
         timely even when he filed his [b]rief in this appeal.
            2 As [Mr. Norman] admits in his [c]omplaint, the statute of
            limitations for personal injury claims in Maryland is three
            years. Thus, the statute of limitations on his claim resulting
            from the March 20, 2016 accident did not run until March
            20, 2019. [Mr. Norman] therefore knew, at least as early
            as October 31, 2018 (the date his [c]omplaint was filed), if
            not sooner, that the statute of limitations on his claim would
            not run for nearly five months. His failure to file a claim in
            that timeframe, let alone in the year -plus since his file was
            returned to him on Jan[uary] 8, 2018, remains unexplained.
Appellees' Brief at 11-12 (internal citation omitted); see also TCO at 6 ("[Mr.

Norman] fails to allege with particularity how [Attorney] Wall made a material

misrepresentation as to his ability to represent [Mr. Norman] in this matter.
...   [Mr. Norman] fails to allege how he justifiably relied on a misrepresentation.

...   [Mr. Norman] fails to allege a resulting injury, as he had adequate time to
seek other counsel, if he so chose, prior to the running of the statute of

limitations."). We would agree, and ascertain that Mr. Norman failed to set
forth a claim for fraud.

                                         -9
J -A15007-19



      Third, Mr. Norman asserts that the trial court erred in ruling that he
failed to plead a claim for harassment against Appellees. Again, he sets forth

no meaningful, legally supported argument on this issue. Thus, it is waived.
See Coulter, supra. However, even if not waived, we would still not grant
Mr. Norman any relief. The trial court explained:
      [Mr. Norman] states that "[Attorney] Wall repeatedly sent the
      same two cryptic letters over the course of fifteen (15) months
      alluding to having no knowledge of [Mr. Norman's] position...[.]"
      However, it is unclear which civil statute [Mr. Norman] attempts
      to sue under, as there is no civil harassment statute in
      Pennsylvania.    [Mr. Norman] fails to cite to any harassment
      statute in his [c]omplaint. There is a criminal harassment statute
      found at 18 Pa.C.S.[] § 2709; however, this [c]ourt has no
      jurisdiction over such a claim. To that end, [Mr. Norman] fails to
      state a claim upon which relief can be granted.
TCO at 7; see also Appellees' Brief at 12 ("[T]here is no civil cause of action

for harassment recognized under Pennsylvania law.") (citations omitted). We

agree.   In fact, Mr. Norman seems to acknowledge that there is no civil
harassment statute in Pennsylvania. See Mr. Norman's Brief at 12 ("Given
that there is no civil harassment statute in Pennsylvania[,] the determination

of civil relief is subjective and should only be determined after hearing from
both sides at trial."). Thus, no relief is due on this basis.

      Fourth, Mr. Norman says the trial court erred in determining that he did

not state a claim for breach of contract. To support this claim in his complaint,

he merely averred that Attorney Wall "knowingly and wantonly entered into a

contract he knew he could not legally bring to fruition. [Attorney] Wall's lack

of licensing in Maryland or New York clearly prohibited his ability to fully and


                                      - 10 -
J -A15007-19


properly represent [Mr. Norman] in regard to [his] March 20, 2016 automobile

accident." Complaint at     '11   54.   Again, we deem this issue waived as Mr.
Norman provides no developed argument on the legal requirements for
establishing a breach of contract. See Coulter, supra.
      Yet, even if not waived, we would concur with the trial court that he
failed to state a claim for breach of contract. "It is well -established that three

elements are necessary to plead a cause of action for breach of contract: (1)

the existence of a contract, including its essential terms, (2) a breach of the
contract; and, (3) resultant damages." Meyer, Darragh, Buckler, Bebenek
& Eck, P. L. L. C. v. Law Firm of Malone Middleman, P.C., 137 A.3d 1247,
1258 (Pa. 2016) (citation omitted). Appellees advance that:
      [T]he averments in the [c]omplaint and exhibits thereto prove
      that [Mr. Norman], not Appellees, refused to proceed with legal
      representation after learning that Appellees were not licensed in
      Maryland. Additionally, however, [Mr. Norman] fails to argue how
      or why this allegation - even if true - constitutes a breach of his
      agreement with [Appellees] for legal representation. Further,
      even accepting all of [Mr. Norman's] allegations to be true, he still
      fails to show that he suffered any provable damages that resulted
      from the alleged breach of contract [as he had time to file a claim
      before the statute of limitations ran].
Appellees' Brief at 14; see also TCO at 9 (observing that Mr. Norman "fails to

allege how [Appellees] breached the contract.        Rather, it appears that [Mr.
Norman] refused to proceed under the parties' contract upon learning that
[Attorney] Wall was not licensed to practice in Maryland"). Again, we agree.

Therefore, we would conclude that Mr. Norman failed to state a claim for
breach of contract.
J -A15007-19



      Last, Mr. Norman challenges the trial court's dismissing his cause of
action for IIED. He again fails to cite to any relevant legal authority to support

his position. Therefore, this issue is waived. See Coulter, supra.
      However, even if not waived, we would conclude that Mr. Norman failed

to state a claim for IIED. "To prove a claim of [IIED], the following elements
must be established: (1) the conduct must be extreme and outrageous; (2) it

must be intentional or reckless; (3) it must cause emotional distress; (4) that

distress must be severe." Hoy v. Angelone, 691 A.2d 476, 482 (Pa. Super.
1997) (citations omitted). "Outrageous or extreme conduct has been defined

by the appellate courts of this Commonwealth as conduct that is so outrageous

in character, so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable in civilized
society." Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super. 2005) (citations
omitted). This Court has observed:
      Cases which have found a sufficient basis for a cause of action of
      intentional infliction of emotional distress have ... presented only
      the most egregious conduct.            See[,] e.g., Papieves v.
      Lawrence, ... 263 A.2d 118 ([Pa.] 1970) (defendant, after striking
      and killing plaintiff's son with automobile, and after failing to notify
      authorities or seek medical assistance, buried body in a field
      where [it was] discovered two months later and returned to
      parents...); Banyas v. Lower Bucks Hospital, ... 437 A.2d 1236
      ([Pa. Super.] 1981) (defendants intentionally fabricated records
      to suggest that plaintiff had killed a third party which led to
      plaintiff being indicted for homicide); Chuy v. Philadelphia
      Eagles Football Club, 595 F.2d 1265 (3d Cir. 1979) (defendant's
      team physician released to press information that plaintiff was
      suffering from fatal disease, when physician knew such
      information was false).



                                       - 12 -
J -A15007-19



Swisher, 868 A.2d at 1231 (citation omitted). Moreover, "[w]ith regard to
the element of outrageousness, it is for the court to determine in the first
instance whether the defendant's conduct may reasonably be regarded as so

extreme and outrageous to permit recovery." Id. (citation omitted).6
        In the case at bar, the trial court ascertained:
        Here, [Mr. Norman] fails to indicate how [Appellees'] conduct was
        extreme and outrageous. [Mr. Norman] states, "[Attorney] Wall
        intentionally held original documents while imposing an
        unenforceable lien while repeatedly declaring that the statute of
        limitations in relation to [Mr. Norman's] March 20, 2016
        [a]utomobile accident expired in March of 2018[. ... Appellees]
        knew or should have a reasonable expectation to know that his
        actions would cause [Mr. Norman] harm." [Complaint at 1111 59,
        61.] The alleged behavior falls short of the "extreme and
        outrageous" conduct standard.... Furthermore, [Mr. Norman] fails
        to allege how such behavior caused him severe emotional distress.
TCO at 8. We agree that the actions alleged by Mr. Norman are not extreme

and outrageous. Accordingly, we would conclude that Mr. Norman failed to

state a cause of action for IIED. Based on the foregoing, we affirm the trial

court's order dismissing Mr. Norman's complaint as frivolous under Rule
240(j)(1).7



6 In Swisher, this Court determined that the trial court did not err by granting
the defendant's preliminary objections because the plaintiff did not state a
cause of action for IIED, as a matter of law, where the "alleged actions were
not outrageous for purposes of the tort of [TIED]." Swisher, 868 A.2d at
1231.

  We comment that the trial court should not have granted Mr. Norman's
petition to proceed IFP. Rule 240(j)(i) empowers the trial court to dismiss the
action prior to acting upon the IFP petition. However, because neither party
challenges the trial court's granting Mr. Norman's petition to proceed IFP, we
will not vacate the trial court's order in that respect.
                                       - 13 -
J -A15007-19



     Order affirmed.

Judgment Entered.




  seph D. Seletyn,
Prothonotary



Date: 7/23/19




                       - 14 -